Citation Nr: 0515608	
Decision Date: 06/09/05    Archive Date: 06/21/05	

DOCKET NO.  98-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a scar of the macula 
of the right eye, diplopia, and exophthalmos, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim for an increased 
rating for a scar of the macula of the right eye, diplopia 
and exophthalmos.  A January 2000 RO decision granted a 
10 percent evaluation for the veteran's service-connected eye 
disability, effective December 29, 1997.  

A July 2000 Board decision denied an evaluation greater than 
10 percent for the veteran's service-connected eye 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001 the Court granted the Appellee's motion for 
remand, vacating and remanding the Board's July 2000 Board 
decision.  

The veteran appealed a June 2002 Board decision denying his 
claim for an increased rating for his service-connected scar 
of the macula of the right eye, diplopia, and exophthalmos.  
A February 2003 Court Order granted a joint motion vacating 
and remanding the Board's June 2002 decision.  Copies of the 
Court's orders and the motions have been included in the 
claims file.  

In a July 2004 statement the veteran indicates a desire to be 
evaluated for migraine headaches, a scar under his right eye, 
and exposure to Agent Orange.  The RO responded to this 
statement by letter dated in October 2004 concerning the 
veteran's claim involving exposure to Agent Orange, but did 
not mention the migraine or scar issues.  These matters are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected scar of the macula of the 
right eye, diplopia, and exophthalmos is currently manifested 
by visual acuity of 20/25 corrected to 20/20, a normal field 
of vision, diplopia in the extreme 10 to15 degrees of the 
upper and lower fields, and enophthalmos.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
scar of the macula of the right eye, diplopia, and 
exophthalmos have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Part 4, Diagnostic Codes 6009, 6090 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  

The veteran's service-connected scar of the macula of the 
right eye, diplopia, and exophthalmos has been evaluated 
under Diagnostic Code 6009 of the Rating Schedule.  
Diagnostic Code 6009 provides that unhealed injuries of the 
eye are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology 
with a minimum rating during active pathology of 10 percent.  
Diagnostic Code 6090 provides that diplopia that is central 
at 20 degrees is rated equivalent to visual acuity of 5/200.  
Diplopia that is 21 to 30 degrees in the down field is rated 
as visual acuity of 15/200, in the lateral field as visual 
acuity of 20/100, and in the up field as visual acuity of 
20/70.  Diplopia that is 31 to 40 degrees in the down field 
is rated as visual acuity of 20/200, in the lateral field as 
visual acuity of 20/70, and in the up field as visual acuity 
of 20/40.  Notes provide that when the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest evaluation 
and that when diplopia exists in two individual and separate 
areas of the eye, the equivalent visual acuity will be taken 
one step worse, but no worse than 5/200.  

The report of an April 1998 VA eye examination reflects that 
the veteran's uncorrected vision was 20/40 on the right and 
20/20 on the left.  His vision was corrected to 20/20 
bilaterally.  The diagnoses included history of trauma to the 
right orbital bone with blowout fracture in the past and 
diplopia in the upper and lower field of gaze at 
approximately 10 to 15 degrees with enophthalmos.  

The report of a June 2004 VA examination reflects that the 
veteran's uncorrected vision was 20/25 bilaterally.  It was 
corrected to 20/20 bilaterally.  Diplopia was in the extreme 
10 to 15 degrees of the upper and lower fields.  The 
veteran's field of vision was normal.  The diagnoses included 
enophthalmos of the right side due to old orbital trauma on 
the right side with possible blowout fracture with residual 
diplopia.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2004).  The veteran's best corrected 
distant vision is 20/20 bilaterally.  According to 
information immediately following Diagnostic Code 6079 of the 
Rating Schedule bilateral vision of 20/40 warrants a 
noncompensable evaluation.  Therefore, a preponderance of the 
evidence is against a finding that the veteran warrants an 
evaluation greater than the 10 percent assigned based upon 
visual acuity.  

All of the evidence reflects that the veteran's diplopia is 
limited to 10 to 15 degrees in the upper and lower fields.  
Diagnostic Code 6090 does not provide for a compensable 
evaluation for diplopia that is limited to 10 to 15 degrees.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic 
Code 6090.  

During the veteran's personal hearing, held in May 2000, the 
veteran offered testimony regarding visual symptoms that he 
experienced.  The symptoms have been quantified in the 
reports of VA examinations referred to herein and considered 
in arriving at the above conclusions.  

Accordingly, a preponderance of the evidence is against the 
assignment of an evaluation greater than 10 percent for the 
veteran's service-connected scar of the macula of the right 
eye, diplopia, and exophthalmos.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

The VCAA notice was provided to the veteran via letter dated 
in March 2004.  The August 1998 statement of the case and 
January 2000 and August 2004 supplemental statements of the 
case provided the veteran with governing laws and regulations 
as well as informing him of the evidence considered and VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The aforementioned VCAA letter informed the veteran of the 
evidence needed to substantiate his claim, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence the claimant was 
expected to provide.  He was specifically requested to 
provide information regarding any surgery on his right eye, 
as had been mentioned in his December 1997 claim.  He was 
further informed that he should provide any other evidence or 
information that he believed would support his claim.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusion in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellant decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a preadjudication 
notice is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA treatment records.  
Despite the fact that the veteran entered into motions 
granted by the Court, on appeal of the Board's July 2000 and 
June 2002 decisions, specifically to obtain notice required 
by the VCAA, the veteran did not respond to the March 2004 
notice letter, which he had sought for so long.  Nor did he 
respond to the inquiry, contained in that letter, regarding 
surgery referred to in the December 1997 claim, despite the 
fact that the motion granted by the Court in 2003 
specifically instructed that the Board ascertain whether such 
surgery had been performed.  The veteran has also been 
afforded VA examinations - including a new examination in 
2004 -- and a personal hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he is not prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An increased rating for scar of the macula of the right eye, 
diplopia, and exophthalmos is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


